TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00586-CV


                                        R. S., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


                  FROM THE 146TH DISTRICT COURT OF BELL COUNTY
          NO. 307,794-B, THE HONORABLE ALAN MAYFIELD, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant R. S. filed her notice of appeal on December 3, 2020. The appellate

record was complete on January 11, 2021, making appellant’s brief due on February 1, 2021. On

January 28, 2021, counsel for appellant filed a motion for extension of time to file appellant’s

brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Stephen J. DeBye to file

appellant’s brief no later than February 22, 2021. If the brief is not filed by that date, counsel

may be required to show cause why he should not be held in contempt of court.

               It is ordered on February 2, 2021.
Before Chief Justice Byrne, Justices Baker, Smith




                                               2